Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 22, 23, 26, 30, 33-41 and 46-49 are pending.
2.	Claims 22, 30 and 41 are amended in the Reply of 3/29/2021.

Election/Restrictions
3.	Applicants comments that the instant case qualifies for unity of invention analysis is acknowledged by way of the unity of invention analysis set forth in the Office Action of 1/29/2021.
4.	Applicant's election with traverse of Group II in the reply filed on 3/29/2021 is acknowledged. The traversal is on the ground(s) that “the special technical feature linking the independent claims in the present application is the use of the combination of Antibody 1 and Antibody 2 to treat non-small cell lung cancer. Thus, under the unity of invention standard, all of the pending claims can properly be examined together, and Applicants respectfully submit that the reasons provided by the Office at pages 2-3 of the Office Action are insufficient to establish that unity of invention is not present.” 
This is not found persuasive, because Applicants have provided no legal-, technical- and/or policy-based rebuttal as to why the reference resources and the rationale presented in the finding are insufficient in breaking unity of invention. 37 CFR 1.447 states in part “Protest of allegation of lack of unity is in the form of a reasoned statement … explaining why the applicant believes that the requirements of unity of 
The requirement is deemed proper and is therefore made FINAL.
5.	Claims 22, 23, 26, 30 and 46-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/29/2021.
6.	Claims 33-41 are all the claims under examination.

Priority
7.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The method of treating NSCLC with the combination therapy using necitumumab at 400kg-800kg dose administration and pembrolizumab at 200mg dose administration in a subject in need thereof is supported in the priority document US Provisional 62/399,715 with a filing date of 9/26/2016.

Information Disclosure Statement
8.	The IDS’ of 3/4/2019 and 3/26/2020 have been considered in view of the instant elected claims and entered. The initialed and dated 1449 forms are attached hereto. 

Specification
9.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Keytruda®, Portrazza®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 33-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Claims 33-41 are indefinite for the recitations “Antibody 1” and “Antibody 2” which have no clear, universally accepted meaning in the art. The phrase appears to be a laboratory definition for some ambiguous antibody construct but for the structural elements defined as LCVR and HCVR by specific sequences of SEQ ID NOS. Otherwise, the term potentially encompasses other unnamed and undefined structural elements for non-conventional antibodies known in the art, e.g., IgG-dsscFv2, IgG-dsFv, IgG-scFab, scFab-dsscFv, Fv2-Fc, etc. See Weidle et at. (CANCER GENOMICS & PROTEOMICS 10: 1-18 (2013); PTO 892 form). The specification teaches the sequences of SEQ ID NOS: 1 and 2 as corresponding to the VHR and VHL from necitumumab whilst the sequences of SEQ ID NOS: 5 and 6 correspond to the VHR and VHL from pembrolizumab. Amending the claims to clarify that the respective antibodies are necitumumab and pembrolizumab could overcome the rejection.
b) Claims 33-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. The omitted structural cooperative relationships are: the antigens to which each of Antibody 1 and Antibody 2 bind in the cancer patient. It is not clear to what extent the antigens relate to the cancer and/or relate to immune cells, nor is it clear whether the targeting of such antigens with an effective amount of each antibody, would be treatment effective, in vivo. The claims do not require that the antibodies even bind an antigen much less that they are specific or cross-reactive in their binding.
c) Claims 33-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the dosage regimen which as taught in the specification for the particular recited doses for each of the antibodies is as follows: [0118] “The present invention also contemplates a therapeutic regimen for treating non-small cell lung cancer comprising: a) selecting a patient having non-small cell lung cancer and whose protein expression level of PD-L1 is less than 50% of the viable tumor cells showing partial or complete membrane staining, and b) administering to the patient a 800 mg dose of Antibody 1 comprising two heavy chains and two light chains, wherein the heavy chain comprises a HCVR having the amino acid sequence of SEQ ID NO: 1, and wherein the light chain comprises a LCVR having the amino acid sequence of SEQ ID NO: 2, on days 1 and 8 of each 3-week cycle, and a 200 mg dose of Antibody 2 comprising two heavy chains and two light chains, wherein the heavy chain comprises a HCVR having the amino acid sequence of SEQ ID NO: 5, and the light chain comprises a LCVR having the amino acid sequence of SEQ ID NO: 6, on day 1 of each 3-week cycle.”
[0127] “Open label, single-arm, multicenter Phase 1b study (hereinafter "Study") to investigate the effectiveness, safety, and tolerability of necitumumab combined with pembrolizumab in about.65 patients with Stage IV NSCLC including squamous and nonsquamous NSCLC. See NCT02451930 available on clinicaltrials.gov. The Study consists of several parts including: [0128] Part A: escalating doses of necitumumab (600 mg and 800 mg IV) were administered on Day 1 and 8 every 3 weeks (Q3W) in combination with pembrolizumab (200 mg IV) on Day 1 Q3W in patients with Stage IV NSCLC. [0129] Part B: expansion cohort with the dose of necitumumab identified in Part A in combination with a fixed regimen of pembrolizumab (200 mg IV) on Day 1 Q3W in patients with Stage IV NSCLC.”
	The claims are incomplete without a period or cycle during which the administration occurs for the respective antibody 1 and antibody 2 dose ranges or amounts. Amending generic Claim 33 to include a cycle period could also address the rejection set forth below under section d).
d) Claims 36-37 recite the limitation "each 3-week cycle".  There is insufficient antecedent basis for this limitation in the claim and in Claim 33 from which they depend. Claim 33 makes no mention of a cycle nor any days to weeks occurring within a given cycle.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 41 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 41 is drawn to a genus of undefined tumors (cancers) taken from the patient whilst Claim 33 recites that the patient has a NSCLC and for which cancer the patient is being treated.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claims 33-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 33-41 are drawn to Antibody 1 and Antibody 2 for use in a method of treatment, in vivo. Nowhere in the claims is the antigen defined for each of the antibodies, thus it is not clear to what extent the antigens relate to the cancer and/or relate to immune cells, nor is it clear whether the targeting of such antigens with an effective amount of each antibody, would be treatment effective, in vivo. The claims do not require that the antibodies even bind an antigen much less that they are specific or cross-reactive in their binding to that antigen.
The specification does not support the breadth and scope of the instant claims in order to place Applicants in possession of the method invention at the time of filing.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody or antigen binding site with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as is the case here in which the genera of the instant claims encompass any antigen binding site that binds the recited targets, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.” 
p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”
The ordinary artisan could readily conclude that Applicants were not in possession of the instant claimed method based on the insufficiency of written description alone for the antigens to which the named antibodies bind in order to have a treatment effect in the NSCLC patient, in vivo. Amending the claims to indicate the species of antigen corresponding to each of the antibodies and the respective binding properties, e.g., specific or cross-reactive, could overcome the rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 33-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
WO 2015/176033 (11/19/2015) in view of ClinicalTrials.gov "NCT02411591: “A Study of Necitumumab and Abemaciclib In Participants With Non-Small Cell Lung Cancer (NSCLC)", ClinicalTrials.gov, first posted: April 8, 2015; pp 1-11). 
	Despite the outstanding 112(a) and (b) rejections, the claims are interpreted under the BRI standard and in light of the antibodies being necitumumab (VH/VL SEQ ID NOS:1 and 2) and pembrolizumab (VH/VL SEQ ID NOS: 5 and 6) in a method of treating NSCLC. The specification is silent on whether the combination is synergistic or additive and there are no data in table or figure format showing any such response, in vivo. Accordingly, a synergistic requirement is not read into the claims for the dosage amounts as recited, which therefore, render dosing within the ordinary skill of the artisan.
	The claimed method invention is prima facie obvious in view of the cited references.
WO ‘033 discloses a method for treating a subject afflicted with a lung cancer, which method comprises administering to the subject therapeutically effective amounts of: (a) an anti-cancer agent, which is an antibody or an antigen-binding portion thereof that specifically binds to a Programmed Death-1 (PD-1) receptor and inhibits PD-1 activity; and (b) another anti-cancer agent such as an EGFR-targeted tyrosine kinase inhibitor used to treat lung cancer in the art (see Abstract).
WO ‘033 teaches the recognized use of “Abs such as… pembrolizumab (formerly lambrolizumamb)” in treating cancer (p. 2, [0004]) and specifically states the method invention may include the anti-PD-1 Ab pembrolizumab (p. 30, [0112]). 
‘033 discloses the combination therapy for anti-PD-1 antibody to include a tyrosine-kinase inhibitor acting on EGFR:

    PNG
    media_image1.png
    165
    581
    media_image1.png
    Greyscale

‘033 teaches the method combination therapy to include an art-recognized anti-cancer agent such as an EGFR Ab (e.g., cetuximab; p. [p. 20, [0089]).
‘033 claims the lung cancer treatment method includes pembrolizumab where the cancer is NSCLC and is squamous or non-squamous cancer:

    PNG
    media_image2.png
    306
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    47
    546
    media_image3.png
    Greyscale
The foregoing analysis covers instant claims 33-34 and 39-40.
‘033 discloses dose ranges and schedules for the PD-1 antibody at [0093] but recited in the form of _ mg/kg body weight. Notably, the instant claims do not reference the dose amount for either antibody on the basis of body weight, but only in absolute amounts for each dose. This is an ambiguity in the instant claims, which is not rectified by the instant specification, because it does not teach the conversion of mg to mg/kg body weight. Accordingly, the dose amounts are rendered obvious on this aspect of the claimed invention for lack of clarity. The foregoing analysis covers instant Claims 33 and 35-37. Even assuming, arguendo, that the conversion from total mg to mg/kg body weight were provided in the instant specification for comparison, differences in concentration (or temperature) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration (or temperature) is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d)).
‘033 in [0093] discloses schedules that include weeks of from 14-21 days which reads on a 3 week cycle in instant Claims 36 and 37.
‘033 in [0112] that the combination Abs may be administered concurrently or separately which reads on instant Claim 38.
‘033 teaches baseline PD-L1 expression from histology sections being less than 50% as shown in Table 15 which reads on instant Claim 41.
‘033 teaches and appreciates art-known EGFR Abs for use in combination with anti-PD-1 Abs such as pembrolizumab but does not specifically teach necitumumab.
NCT02411591 discloses clinical trial of the combination of necitumumab and ademaciclib for the treatment of NSCLC. Necitumumab is administered orally every 12 h on days 1-21 at 800 mg (the whole document). See instant claims 33 and 35-37 for dosing. The skilled person would therefore consider using necitumumab instead of cetuximab without exerting inventive skills much less because ‘033 promotes combination therapies of PD-1 antibodies such as pembrolizumab with anti-EGFR Abs known in the art.
The ordinary artisan would have been motivated and assured of reasonable success in having produced the instant claimed method. The rationale for combining necitumumab and pembrolizumab for the treatment of NSCLC is based on the single-agent activity of both agents, and preclinical data suggesting that the antitumor activity of EGFR antibodies can be attributed, at least in part, to various immune effector mechanisms. Importantly, EGFR signaling has been shown to upregulate PD-L1 expression in lung cancer cells, suppressing T-cell function and triggering immune escape. Treatment of cancer cells with EGFR IgG1 antibodies activates natural killer cells, which promote dendritic cell maturation and the development of tumor antigen-specific T-cell immunity. However, it appears that EGFR mAb-driven immune activity initiates a negative feedback loop of immunosuppression via immune checkpoints; thus, inhibition of these mechanisms through immuno-oncology treatment is a logical therapeutic strategy to use in combination with EGFR-directed mAb.
	

Conclusion
14.	No claims are allowed.
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643